DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Englander et al (US 2009/0073590).
4. 	As to claim 16, Englander et al disclose (fig. 3) a vehicle mirror (100), (paragraph [0049]) comprising: (fig. 3b) a reflective layer (104c) that reflects (reflects) visible light (visible light spectrum), (paragraphs [0051], [0052], [0057]); (fig. 3) a light source (108) that produces light (101); (fig. 3b) and a photochromic layer (104a) coupled to the reflective layer (104c), wherein the photochromic layer (104a) comprises a material (coating material) that selectively darkens (ultraviolet light incident on photochromic molecules undergo chemical process changes shape thereby blocking light from passing through, i.e., light absorption define selectively darken), (fig. 3) where exposed to the light (101) from the light source (108), wherein the reflective layer (104c) is interposed between the light source (108) and the photochromic layer (104a), and wherein the reflective layer (104c) is configured to pass light (101) from the light source (108) to the photochromic layer (104a), (paragraphs [0057], [0058]).

6. 	As to claim 18, Englander et al disclose (fig. 3) the vehicle mirror (100), (paragraph [0049]) wherein the light source (108) comprises an ultraviolet light source (108), (paragraph [0057]), (fig. 3b) the photochromic layer (104a) comprises a material (coating material) that darkens (ultraviolet light incident on photochromic molecules undergo chemical process changes shape thereby blocking light from passing through, i.e., light absorption) in reaction to ultraviolet light (ultraviolet light), and the light (101) from the light source (108)  comprises ultraviolet light (ultraviolet light) that causes the photochromic layer (104a) to darken (ultraviolet light incident on photochromic molecules undergo chemical process changes shape thereby blocking light from passing through, i.e., light absorption define darken) in a local area, (paragraphs [0057], [0058]).
Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mardirossian (US 2007/0047089) in view of Englander et al (US 2009/0073590).
9. 	As to claim 19, Mardirossian discloses (fig. 2A) a vehicle window (200), comprising: a transparent layer (202, 210); an array of (light sources) that produces light (light); and a photochromic layer (208) on the transparent layer (202, 210), (paragraph [0033]-[0034]) wherein 
10.    As to claim 20, Mardirossian discloses (fig. 2A) the vehicle window (200) comprising the photochromic layer (208), (paragraph [0033]). Mardirossian fail to further disclose comprising an infrared light source that is configured to apply infrared light to the photochromic layer to bleach the photochromic layer. Englander et al disclose (fig. 3b) infrared light (infrared energy) which defines further comprising an infrared light source configured to apply infrared light (infrared energy) to the photochromic layer (104a), (paragraphs [0051]-[0052]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mardirossian to include an infrared light source emitting infrared light on the on the photochromic layer as taught by Englander in order to bleach the photochromic layer.
11.    As to claim 21, Mardirossian discloses (fig. 2A) the vehicle window (200) further comprising a filter (filtering system) configured to allow visible light (visible light transmission) to pass (pass), (paragraphs [0014]-[0015], [0043]). Miradirossian fail to disclose ultraviolet light. 
Allowable Subject Matter
12. 	Claims 1-15 are allowed over the prior arts of record.
13. 	The following is an examiner’s statement of reasons for allowance: 
14. 	Regarding claim 1, the prior arts of record fail to teach either singly or in combination a system that reduces glare associated with exterior light shining into a vehicle, comprising: wherein: the photochromic layer comprises a material that selectively darkens where exposed to light from the first light source and that selectively is bleached where exposed to light from the second light source, and the light modulator is configured to selectively expose an area of the photochromic layer to light from the first and second light sources, wherein the area exposed is based at least partly on the eye location information.
Response to Arguments
15. 	Applicant’s arguments, see Remarks, filed 01/29/2021, with respect to the rejections of claims 19-21 have been fully considered and are persuasive. However, upon further consideration, a new grounds of rejection is made.
Conclusion
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878    


/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878